Chief Justice Damron delivered the opinion of the court: The record in this case consists of the complaint, stipulation, report of the Managing Officer of the Elgin State Hospital and statement brief and argument on behalf of respondent. The facts in the case as found by the record show that on the 15th day of June, 1941, the claimant was an employee of the Elgin State Hospital as a cook, and had been so employed for sometime past. ■ That on said day while preparing food in the kitchen of said hospital she injured the little finger on her right hand with a meat chopper, which she was operating. That said finger was amputated at the Pelton Clinic, 102 North Spring Street, Elgin, Illinois, thereby incurring a medical expense in the sum of $40.50. The report of the Managing Officer of the Elgin State Hospital, filed in this case, and made a part thereof shows that the claimant was paid temporary compensation for thirty days following the date of her injury. From this .record the court finds as follows: That at the time of the accident on June 15, 1941, the claimant and the respondent were operating under the Workmen’s Compensation Act, and that the claimant is entitled to the benefits arising therein. That the respondent had actual notice of the accident as required by Section (24) of said Act. That the claimant’s injury arose out of, and in,the course of her employment, and that the little finger of the right hand was amputated as averred in said complaint. That claimant’s annual salary was $1,044.00, her weekly salary was $20.08, and her compensation rate was $10.04. An award is therefore entered in favor of claimant, Ethel Hatcher, in the sum of $200.80, that being for 20 weeks at $10.04 per week for the total loss of the little finger of the right hand. This award must be increased by virtue of Subsection L" of Section (8), amount to $20.08 making a total award in the sum of $220.88, for the loss of the little finger of the right hand. The court further finds that claimant has expended the sum of $40.50 for necessary medical and surgical attention for which she should be reimbursed. An award is therefore entered in favor of claimant in the sum of $261.38. This award being subject to the provisions of an Act entitled, “An Act Making an Appropriation to Pay Compensation Claims of State Employees and Providing for the Method of Payment Thereof,” approved June 30th, 1941, and being by the terms of such Act, subject to the approval of the Governor, is hereby, if and when approval is given, made payable from the appropriation from the General Revenue Fund in the manner provided for in such Act.